United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 16-0806
Issued: December 15, 2016

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 10, 2014 appellant, through counsel, filed a timely appeal from a
December 21, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
right leg for which he received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 1, 2006 appellant, then a 49-year-old letter carrier, injured his right knee
when he pivoted to retrieve mail for casing. OWCP accepted his claim for right knee sprain and
expanded it to include internal derangement of the posterior horn of the medial meniscus of the
right knee and medial meniscus tear of the right knee. Appellant did not stop work, but returned
to a light-duty position.
A December 1, 2006 x-ray of the right knee revealed no fractures or dislocations.
Appellant was treated by Dr. Steven P. Combs, a Board-certified orthopedist, on December 7,
2006, for a right knee injury sustained at work. He reported that on December 1, 2006 while
casing mail, he pivoted and felt a snap in his right knee. Dr. Combs noted tenderness over the
anteromedial aspect of the right knee with mild laxity. On January 11, 2007 he noted a magnetic
resonance imaging (MRI) scan of the right knee revealed a tear of the posterior horn of the
medial meniscus. Dr. Combs diagnosed a torn posterior horn of the medial meniscus. Appellant
submitted an April 17, 2007 MRI scan of the right knee, which revealed a horizontal tear
involving the posterior horn of the medial meniscus, no evidence of ligamentous injury, and a
small Baker’s cyst. On July 5, 2007 Dr. Combs performed an authorized arthroscopic right
medial meniscectomy.
On May 11, 2009 appellant filed a claim for a schedule award (Form CA-7).
In a December 17, 2009 letter, OWCP requested that appellant obtain a medical report
from his treating physician evaluating the extent of his permanent impairment under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides).3
Appellant submitted reports from Dr. Combs. These included a July 2, 2009 report
noting that the right knee was essentially normal with full range of motion. The knee was
nontender with no effusion, erythema, or induration. X-rays were normal.
In an October 6, 2010 report, Dr. William N. Grant, a Board-certified internist, opined
that appellant had 28 percent impairment of the right leg. He found right knee weakness,
stiffness, and discomfort, occasional swelling, and mild tenderness to palpation. Dr. Grant
diagnosed right knee sprain and right derangement post medial meniscus surgery. Utilizing
Table 16-23 on page 549 of the A.M.A., Guides, he found flexion contracture was 5 degrees for
10 percent impairment and flexion was 75 degrees for 20 percent leg impairment. Dr. Grant
combined these values to yield total right leg permanent impairment of 28 percent.
In a January 27, 2010 report, an OWCP medical adviser reviewed the medical record and
Dr. Grant’s October 6, 2010 findings. He noted that he was unable to provide an impairment
rating because Dr. Grant’s report contained inaccurate information. The medical adviser noted
that appellant sustained a torn medial meniscus of the right knee. Under the A.M.A., Guides,
Table 16-3, page 509 of the knee regional grid, the default rating for a medial meniscus tear was
class C, or two percent impairment of the right leg with a maximum of three percent impairment
3

A.M.A., Guides (6th ed. 2009).

2

with grade modifiers. The medical adviser noted that Dr. Grant’s finding of 28 percent
impairment was inaccurate. He recommended referring appellant to a second opinion physician
for an impairment rating.
On October 26, 2011 OWCP referred appellant to Dr. Robert J. Nickodem, Jr., a Boardcertified orthopedic surgeon, for a second opinion evaluation of appellant’s permanent
impairment under the A.M.A., Guides. In a report dated October 26, 2011, Dr. Nickodem noted
a history of appellant’s December 1, 2006 injury and the subsequent July 5, 2007 surgery. He
noted findings that included no erythema, no swelling, no instability, intact muscle strength, and
intact sensation. Range of motion for the right knee was to 135 degrees. Dr. Nickodem
diagnosed surgically corrected internal derangement of the posterior horn. He noted that
appellant reached maximum medical improvement. Dr. Nickodem noted that appellant had
normal range of motion of the right knee and was unable to explain Dr. Grant’s findings of
significant loss of range of motion. Under Table 16-3, Knee Regional Grid, Meniscal Injury, of
the A.M.A., Guides, he calculated that appellant had two percent right leg impairment.
Dr. Nickodem noted that appellant’s AAOS score was 73, which constituted a functional history
grade modifier of 1, physical examination noted minimal findings for a grade modifier of 1, and
clinical studies were a grade modifier of 1 for the findings on the MRI scan. He applied the net
adjustment formula, which yielded zero adjustment. Dr. Nickodem noted that appellant was a
class 1, grade C, partial medial meniscectomy for two percent right leg impairment.4
In a report dated December 30, 2011, an OWCP medical adviser concurred with
Dr. Nickodem’s determination. He noted that pursuant to the A.M.A., Guides appellant had two
percent impairment of the right lower extremity.
OWCP determined that there was a conflict of opinion between Dr. Grant, appellant’s
treating physician who found 28 percent impairment of the right leg, and Dr. Nickodem, the
second opinion physician, who opined that appellant had 2 percent right leg impairment due to
the accepted conditions. It prepared questions for the selected specialist advising that a conflict
of medical opinion was present concerning the percentage of permanent impairment caused by
the work injury of December 11, 2006.5
On May 14, 2012 OWCP referred appellant to Dr. Nasimullah Rehmatullah, a Boardcertified orthopedic surgeon selected to act as a referee physician. Dr. Rehmatullah indicated, in
a June 4, 2012 report, that he reviewed the record and examined appellant. He noted that
appellant had reached maximum medical improvement. Dr. Rehmatullah noted appellant’s
complaints of pain in the medial side of the right knee. Physical examination revealed that
appellant walked without a limp and was able to squat down with some discomfort over the
medial side of the right knee. The right quadriceps was ½ inch smaller than the left side.
Appellant had no gross knee instability, but had tenderness in the medial joint line.
4

A.M.A., Guides 509.

5

OWCP asked that the referee specialist respond to its questions with as much detail as possible. It advised that
the specialist must use the A.M.A., Guides, sixth edition and that the report must: “reference all pertinent objective
and subjective findings, including any diagnostic evidence, and show how you applied the criteria/tables in the
A.M.A., Guides, [sixth] [e]dition” and that it must “provide a clear explanation regarding your calculations. If any
information is missing to correctly calculate the percentage, please indicate the specific evidence that is needed.”

3

Dr. Rehmatullah diagnosed twisting injury to the right knee on December 1, 2006 with a tear of
the medial meniscus and status postsurgery on July 5, 2007. He noted that appellant had
quadriceps atrophy on the right side, full range of motion of the right knee, and residual pain on
the medial side of the right knee, in the medial joint line. Dr. Rehmatullah noted pursuant to
Table 16-3, page 509 of the A.M.A., Guides appellant had seven percent permanent impairment
of the right lower extremity.
In a report dated March 19, 2013, an OWCP medical adviser reviewed Dr. Rehmatullah’s
June 4, 2012 report and determined that an impairment rating could not be calculated due to
incomplete information. He noted that Dr. Rehmatullah did not cite the applicable table in the
A.M.A., Guides and failed to provide any of the required information necessary for a complete
rating. The medical adviser recommended that OWCP refer appellant to a skilled examiner to
obtain an accurate impairment rating.
On March 29, 2013 OWCP referred appellant to a new independent medical specialist,
Dr. Manhal A. Ghanma, a Board-certified orthopedic surgeon, to resolve the conflict.
Dr. Ghanma indicated, in an April 26, 2013 report, that he reviewed the record and examined
appellant. He noted right knee active range of motion from 0 to 140 degrees of flexion, which
differed considerably from the findings of Dr. Grant on October 6, 2010. Range of motion was
equal in both knees, there was no instability of either knee, negative drawer signs, and no
crepitation on either side. Dr. Ghanma noted that appellant reached maximum medical
improvement on August 27, 2007 and found that his current right knee examination was normal.
He noted that the lower limb questionnaire score was 13 and that appellant complained of mild
stiffness in his right knee during the past week and pain when going up and down stairs.
Dr. Ghanma noted that, pursuant to the A.M.A., Guides, Table 16-3 Knee Regional Grid -Lower Extremity Impairments, page 509, appellant was a class 1, default impairment of two
percent right lower extremity impairment for a partial meniscectomy. Dr. Ghanma further noted
pursuant to Table 16-6 on page 516, the grade modifier for functional history adjustment was
based on the lower limb questionnaire score indicating a mild deficit. He noted that appellant’s
grade modifier for physical examination was zero pursuant to Table 16-7 on page 517.
Dr. Ghanma noted that appellant’s grade modifier for clinical studies was 1 as an MRI scan
confirmed the diagnosis and mild pathology. Using the net adjustment formula on page 521,
appellant’s net adjustment was equal to -1, grade B for two percent permanent impairment of the
right leg.
In a report dated July 2, 2013, an OWCP medical adviser concurred in Dr. Ghanma’s
determination. Pursuant to the A.M.A., Guides appellant had two percent permanent impairment
of the right lower extremity.
In a September 23, 2013 decision, OWCP granted appellant a schedule award for two
percent permanent impairment of the right leg. The award ran from April 26 to June 5, 2013.
On September 27, 2013 appellant requested an oral hearing which was held on
January 14, 2014.
In a decision dated May 14, 2014, an OWCP hearing representative vacated the
September 23, 2013 decision and remanded the matter for further medical development. The

4

hearing representative noted that OWCP should have sought to clarify the referee physician’s
examination report of Dr. Rehmatullah prior to making the determination that appellant should
be referred for a new referee examination. The hearing representative instructed OWCP to
request clarification from Dr. Rehmatullah regarding his schedule award evaluation.
On September 25, 2014 OWCP requested clarification from Dr. Rehmatullah with
respect to his schedule award impairment rating. It prepared questions for the selected specialist
advising that a conflict of medical opinion was present concerning the percentage of permanent
impairment caused by the work injury of December 11, 2006.
In a report dated November 4, 2014, Dr. Rehmatullah noted that, based on his
examination of June 12, 2012 and review of the records, appellant reached maximum medical
improvement on July 5, 2008. Using the A.M.A., Guides diagnosis-based impairment criteria,
appellant was class 1 impairment to the right knee (page 509, Table 16-3) with a range of
impairment from 1 percent to 13 percent. Dr. Rehmatullah noted that appellant had seven
percent permanent impairment of the right lower extremity.
In a report dated December 29, 2014, an OWCP medical adviser reviewed
Dr. Rehmatullah’s November 4, 2014 report. He determined that the referee physician did not
properly utilize the A.M.A., Guides in calculating an impairment range under Table 16-3 and
Table 16-6 for a partial medial or lateral meniscectomy. The medical adviser noted pursuant to
the net adjustment formula appellant was a grade B for two percent right lower extremity
permanent impairment.
In a decision dated March 13, 2015, OWCP denied appellant’s schedule award claim.
On March 20, 2015 appellant requested an oral hearing, which was held on
October 14, 2015.
In a decision dated December 21, 2015, the hearing representative affirmed the
March 13, 2015 decision.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

5

the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS).11
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX).12 The grade modifiers are used on the net adjustment formula described
above to calculate a net adjustment. The final impairment grade is determined by adjusting the
grade up or down the default value C, by the calculated net adjustment.13
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.14 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.15
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report. However, when the impartial specialist is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative or lacking in rationale, the
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.16
8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
10

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
11

Id. at 494-531.

12

Id. at 521.

13

Id. at 497.

14

5 U.S.C. § 8123(a).

15

James F. Weikel, 54 ECAB 660 (2003).

16

Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979); see also supra note 9 at
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11(c)(1)-(2) (April 1993).

6

ANALYSIS
OWCP accepted the claim for right knee sprain, internal derangement of the posterior
horn of the medial meniscus of the right knee, and medial meniscus tear of the right knee.
Appellant underwent an authorized arthroscopy of the right knee on July 5, 2007 to repair a
medial meniscus tear.
The Board finds that this case is not in posture for a decision as to whether appellant has
more than two percent permanent impairment of the right lower extremity, as there remains an
unresolved conflict in the medical evidence.
OWCP found that a conflict in the medical evidence existed between appellant’s
attending physician, Dr. Grant, who found 28 percent permanent impairment of the right lower
extremity and OWCP referral physician, Dr. Nickodem who found that appellant had two
percent permanent impairment of the right lower extremity. In order to resolve the conflict, it
referred appellant to Dr. Rehmatullah for an impartial medical examination.
OWCP noted that Dr. Rehmatullah, in his June 4, 2012 report provided seven percent
lower extremity impairment, but he did not cite to the applicable tables in the A.M.A., Guides
and did not provide required information necessary for an acceptable rating report. It determined
that his initial report of June 4, 2012 was of diminished value and referred appellant to second
referee physician, Dr. Ghanma, to resolve the conflict of medical opinion and obtain an accurate
impairment rating. OWCP did not seek clarification from Dr. Rehmatullah regarding his
impairment rating.
The Board has held that the exclusion of a medical report obtained from a designated
impartial medical specialist is required under specific circumstances. In Joseph R. Alsing,17 the
Board excluded the medical report from a second impartial medical specialist, which was
obtained prior to any attempt to have the original medical referee clarify his medical opinion.
The Board stated: “Since the report … was improperly obtained, it will not be given any weight
on review by the Board and should not be considered by [OWCP].” The Board in Alsing
remanded the case to OWCP to obtain a clarification report from the first impartial medical
specialist and to issue a de novo decision.18 OWCP procedures also direct exclusion of a report
where “a second referee specialist’s report is requested before [OWCP] has attempted to clarify

17

Joseph R. Alsing, 39 ECAB 1012 (1988); Jeannine E. Swanson, 45 ECAB 325 (1994).

18

See also Kim Law-Jackson, Docket No. 03-2075 (issued November 26, 2003) (where the Board found that
OWCP erred when it failed to follow the instructions of the Board and obtain clarification of a report from the first
impartial medical adviser prior to referring appellant to another impartial medical examiner).

7

the original referee specialist’s report.”19 Consequently, Dr. Ghanma’s report must be excluded
from consideration as it was obtained before OWCP sought clarification from Dr. Rehmatullah.20
OWCP eventually sought clarification from Dr. Rehmatullah. In a report dated
November 4, 2014, Dr. Rehmatullah noted that, based on his examination of June 12, 2012 and
review of the records, appellant reached maximum medical improvement. Using the A.M.A.,
Guides diagnosis-based impairment criteria, he advised that appellant had a class 1 impairment
to the right knee under Table 16-3, on page 509, with a range of impairment of 1 percent to 13
percent. Dr. Rehmatullah noted that appellant had seven percent impairment to the right leg.
The Board notes that Dr. Rehmatullah reiterated his opinion as noted in his initial report
of June 4, 2012, and opined that appellant had seven percent impairment to the right lower
extremity. Dr. Rehmatullah failed to provide any further explanation of his opinion as requested
by OWCP. Although it appears that he used the diagnosis-based impairment for a meniscal
injury on page 509, he did not explain how he arrived at his calculation under the A.M.A.,
Guides. For example, Dr. Rehmatullah did not explain how he used grade modifiers and the net
adjustment formula to determine the rating.21 The Board finds that he did not furnish sufficient
rationale to support his stated conclusion that appellant had seven percent permanent impairment
of the right leg. For these reasons, the Board finds that Dr. Rehmatullah’s report is of diminished
probative value and is insufficient to resolve the conflict.
When a case is referred to an impartial medical specialist for the purpose of resolving a
conflict, the opinion of the specialist, if sufficiently well rationalized, must be given special
weight.22 When the impartial specialist is unable to clarify or elaborate on his original report or
if his supplemental report is also vague, speculative, or lacking in rationale, as is the case here,
OWCP should refer the claimant to a second impartial specialist.23
The case will be remanded to OWCP for further development of the medical evidence
and referral of appellant to a second referee physician to resolve the now existing conflict of
opinion. After such further development as OWCP deems necessary, an appropriate decision
should be issued regarding this matter.

19

OWCP’s procedures state that OWCP should request a supplemental report from the referee physician to
clarify inadequacies in the initial report. Only if the referee physician does not respond or does not provide a
sufficient response after being asked, should OWCP request a new referee examination; see E.M., Docket No. 131876 (issued March 26, 2014); see also supra note 16 at Chapter 2.810.11(e) (September 2010).
20

See Terrance R. Stath, 45 ECAB 412 (1994) (where the Board distinguished situations where medical reports
were excluded because OWCP might have influenced the opinion of an impartial medical specialist from
circumstances in which the medical report obtained was defective for other procedural reasons). See also id. at
Chapter 2.810.12 (September 2010).
21

See A.M.A., Guides 497 (explains the process of how a diagnosis-based impairment is determined).

22

See supra note 15.

23

See supra note 16.

8

CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 21, 2015 decision is set aside. The case is remanded for action consistent with this
decision of the Board.
Issued: December 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

